On Certified Report by the Board of Professional Conduct, No. 2017-014. On respondent’s motion for leave to file answer to complaint. Motion granted. This matter is remanded to the board for further proceedings under Gov.Bar R. V(12). On motion to vacate interim default suspension. Motion granted. Respondent’s suspension shall terminate upon the filing of respondent’s answer with the board. Respondent shall not be reinstated to the practice of law until (1) respondent files with this court proof of the filing of the answer with the board, an affidavit of compliance as ordered by this court in its June 15, 2017 order, and proof of respondent’s compliance with Gov.Bar R. X(13), and (2) this court orders respondent reinstated to the practice of law.
O’Donnell and Fischer, JJ., dissent in part and would deny the motion to vacate interim default suspension.